Appeal by the defendant from a judgment of the Supreme Court in Schenectady county in the sum of $10,106.34, entered upon the verdict of a jury. The action was in negligence to recover damages for injuries to the person and property of the plaintiff, alleged to have been sustained when her automobile skidded off a country road into a ravine. The road was icy at the time and plaintiff’s car spun around and went off the road to her left. The jury might have found that a dangerous situation was present at the point of the accident because of a down grade, a curve to the left, a decided pitch of the road from plaintiff’s right to her left, and the close proximity of an unguarded embankment on the left and lower side of the road in the direction plaintiff was traveling. There was evidence also from which the jury might have found that the accident was reasonably foreseeable. The issues of causal relation and contributory negligence were for the jury. No issue is raised as to the amount of the verdict. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Sehenek and Poster, JJ.